EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
Allowable Claims
Claims 28-59 are allowed.
Reasons for Allowance
Applicant’s arguments filed 30 July 2021 regarding Cree; James William (US 20170360620 A1), Hartmann; Mark et al. (US 20080233368 A1), Jameson, Lee K. US 20040102750 A1) and Noel; John Richard (US 20150257943 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Cree, the closest art of record, lacks a second zone of microencapsulated reversible temperature-regulating phase change material. 

Hartmann was cited as teaching first and second different phase change materials (¶ [0055], [0056]). However, Hartmann lacks first and second zones having different, non-overlapping boundaries. At most, Hartmann provides a blend of different PCM’s which are all deposited over an overlapping region (Figs. 3, 4, 7, 8). 

Another cited reference, Blakely; Kyle et al. (US 20150106992 A1), discloses an article of apparel (¶ [0002], [0005], [0014] apparel 100), comprising a reversible temperature-regulating PCM (¶ [0020], In an embodiment, the latent heat agent is a phase change material (PCM)); wherein the PCM is applied in multiple zones (¶ [0051], the thermal regulation membrane 150 may be applied in a pattern or a continuous or discontinuous array … other shapes are possible including circles, triangles, squares, pentagons, hexagons, octagons, stars, crosses, crescents, and/or ovals). 
However, Blakely lacks a nonwoven topsheet layer and a backsheet layer, and instead describes a garment consisting of a single substrate layer (¶ [0014], substrate 105 is a fabric (e.g., a woven, knitted, or non-woven fabric) including natural and/or synthetic yarns; ¶ [0016], athletic wear such as compression garments, shirts, shorts, pants, headwear … and undergarments). Blakely also lacks first and second zones of different PCM’s, and at most discloses a single formulation of PCM (¶ [0023], the paraffin PCM is present in an amount of about 25 wt % to about 45 wt %). 





Zhou; Peiguang et al. (US 20100121304 A1) discloses an absorbent article (¶ [0009]), comprising a therapeutic agent (¶ [0046] Exemplary skin benefit agents may include for example: antiperspirants, deodorants … preservatives, film formers, and combinations thereof); a first zone (¶ [0059], The shell 114 of the absorbent article 100 has a first region 101); and a second zone, wherein the first and second zones have different boundaries (¶ [0059], opening 105). 
However, Zhou lacks first and second zones of microencapsulated reversible temperature-regulating PCM and instead discloses that opening 105 is an empty or vacant space (¶ [0061], the opening 105 in the shell may be a hole, which is devoid of any material, or, and in another embodiment of the present disclosure, the opening 105 may be a region which is permeable to body fluids).

Genke, Nathan A. (US 20050256478 A1) discloses an article comprising first and second agents deposited in various zones (¶ [0065] The graphics 60 may also include multicolored graphics; ¶ [0066], the graphics 60 and 90 may suitably be disposed on the pants 20 by being imprinted thereon using a flexographic printing process). However, Genke does not deposit zones of microencapsulated reversible temperature-regulating PCM’s, and at most deposits one or more colors of ink. Additionally, Genke is silent whether the materials forming graphics 60 and 90 are deposited as first and second zones having different, non-overlapping end boundaries. 

Mullane; Timothy Ian et al. (US 20140054827 A1) describes an absorbent article including an active agent (¶ [0009], [0024]); deposited in multiple non-overlapping zones (¶ [0067], The adhesive patterns 210a-c can produce activated color regions coinciding with the adhesive patterns 210a-c). However, Mullane does not teach or suggest to form the first and second zones from first and second PCM’s. At most, Mullane provides parallel bands (Figs. 1, 2, 4, 6), or concentric shapes (Fig. 5) which all comprise the same agent.

Braverman, Jaime et al. (US 20030114812 A1), Lee; SangWook et al. (US 20130261586 A1) and Arizti; Blanca et al. (US 20150282998 A1) each describe an absorbent article comprising an agent deposited in one or more zones. However, none of these references describes first and second PCM’s deposited in different first and second zones having an overlapping middle portion and non-overlapping end portions. Additionally, these references fail to teach or suggest first and second zones formed from first and second different PCM’s. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781